DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
Claims 1-2, 5-10 and 12-13 have been amended in response received 29 November 2021. 
Claims 3-4, 11 and 14-15 have been canceled in response received 29 November 2021. 
Claim 16 is new. 
Claims 1-2, 5-10, 12-13 and 16 are pending and have been examined. 




Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 5-10, 12-13 and 16 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under step 1 of the 2019 Patent Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-2, 5-10, 12 and 16 are directed to a method, and claim 13 is directed to a system.
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites an abstract idea of hair treatment consultation.  Specifically, representative claim 1 recites the abstract idea of: 
providing at least one picture of a user in which both hair and skin of the user are shown; 
determining, an original hair condition of the user, wherein the original hair condition comprises an original hair color of the user; 
determining a skin color of the user; 
determining, via a predictive analytical model implement,  a plurality of hair coloring results based on the original hair condition of the user and a plurality of hair colorant compositions; 
determining, via an assignment rule implemented,  at least one hair coloring result associated with the determined skin color based on the plurality of hair coloring results and the skin color of the user; and 
outputting , (i) at least one hair coloring result assigned to the skin color and (ii) product and/or hair treatment information based on the at least one hair coloring result, 
wherein:
the predictive analytics model is a model generated as a continuous model using combinations of original hair conditions and test hair dyes, and 
the assignment rule is obtained by empirical studies and has at least one assigned hair color or at least one assigned hair color range for a plurality of skin color ranges. 
	Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the 2019 PEG.  Even in consideration of the 2019 PEG, the claims recite an abstract idea.  Representative claim 1 recites the abstract idea of hair treatment consultation, as noted above.  This concept is considered to be a method of organizing human activity because it relates to sale activities since the claims recite activities such as providing a picture of a user including the hair and skin, determining conditions of the hair, determining skin color of the user, determining a hair coloring result associated with the hair condition and with the skin color, and outputting the results of the hair coloring based on the skin to a user [i.e., a client or consumer], thereby making this a sales activity or behavior.  Thus, representative claim 1 recites an abstract idea.  
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception.  In this case, representative claim 1 includes the additional elements of computer, a processor and digital image. These additional elements individually and in combination do not integrate the exception into the practical application because they are merely being used to apply the abstract idea using a generic computer.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 1 is directed to an abstract idea. 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an invention concept (i.e., whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional elements recited in the independent claim 1 are recited and described in a generic manner and merely apply the abstract idea using a generic computer. As such, the additional elements, considered individually and in combination, do not provide an inventive concept.  
As such, representative claim 1 is ineligible.
Independent claims 6 and 13 are similar in nature to representative claim 1 and Step 2A, Prong 1 analysis is the same as above for representative claim 1.  It is noted that in independent claim 6 includes the additional element of a digital photograph and independent claim 13 includes the additional element of a data processing device. The Applicant’s specification does not provide any discussion or description of a digital photograph in claim 6 and data processing device in claim 13, as being anything other than a generic element. Thus, the claimed additional elements of claims 6 and 13 are merely generic elements and the implement of the elements merely amounts to no more than an instruction to apply the abstract idea using a generic computer.  As such, the additional elements of claims 6 and 13 do not integrate the judicial exception into a practical application of the abstract idea.  Additionally, the additional elements of claims 6 and 13, considered individually and in combination, do not provide an inventive concept because they merely amount to no more than an instruction to apply the abstract idea using a generic computer.  
As such, claims 6 and 13 are ineligible. 
Dependent claims 2, 5, 10, 12-13 and 16; and claims 7-9 do not aid in the eligibility of the independent claims 1 and 6, respectively.  The claims of 2, 5, 10, 12-13 and 16; and claims 7-9 merely act to provide further limitations of the abstract idea and are ineligible subject matter. 
It is noted that dependent claim 16 includes the additional element of online. Applicant’s specification does not provide any discussion or description of online, as being anything other than a generic element. The claimed additional elements, individually and in combination do not integrate into a practical application and do not provide an inventive concept because it is merely used to apply the abstract idea using a generic computer (see MPEP 2106.05(f)).   Accordingly, claim 16 is directed towards an abstract idea. Additionally, the additional elements of claim 16, considered individually and in combination with features of the claim, do not provide an inventive concept because they merely amount to no more than an instruction to apply the abstract idea using a generic computer.  
As such, claims 2, 5, 10, 12-13, 16 and 7-9 are ineligible. 


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
    nonobviousness.


Claims 1-2, 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Witchell, D., et al. (PGP No. US 2017/0119130 A1) in view of Leprince, S. (PGP No. US 2003/0065450 A1) and Marapane, S., et al. (PGP No. US 2002/0010556 A1). 

Claim 1-
Witchell discloses a method for computer-aided hair treatment consultation, comprising: 
providing, to a processor, at least one digital image of a user in which both hair and skin of the user are shown (Witchell, see: paragraph [0062] disclosing “first capture component comprising a camera 102” and “capturing the individual’s target body portion” and “individual’s head 100a, which includes the hair 103 and skin 104” and “The first camera may be a digital camera capable of recording and storing an image of the individual's hair 103 and skin 104”; And see: FIG. 2); 
determining, in the processor, an original hair condition of a user, wherein the original hair condition of the user comprises an original hair color of the user (Witchell, see: paragraph [0071] disclosing “information obtained through imaging the hair” and “provides details about the color” and “the hair color may be indicative of naturally colored hair”); 
determining, in the processor, a skin color of the user (Witchell, see: paragraph [0071] disclosing “information obtained through imaging the hair and skin” and “information may be processed to determine visible spectral values of the individual’s skin 104”; and see: paragraph [0072] disclosing “determine…skin characteristics and properties”; and see: paragraph [0081] disclosing “hyper-spectral imaging analysis may be implemented to provide information about the hair and skin color”); 
determining, via analytics implemented in the processor, a hair coloring result based on the original hair condition of the user and a plurality of hair colorant compositions (Witchell, see: paragraph [0042] disclosing “a hair or skin map is provided” and “The hair or skin map preferably is generated from the hyper-spectral imaging information, and maps the target being measured, such as the individual's hair and skin [i.e., analytics]”; and see: paragraph [0071] disclosing “provides details about the color” and “the hair color may be indicative of naturally colored hair”; and see: paragraph [0080] disclosing “processing component and storage media with software containing instructions for implementing the evaluation and analysis”; and see: paragraph [0081] disclosing “the hyper-spectral evaluation and analysis may be used to generate a formulation profile for reaching a target for the hair…individual” and “identify from the spectral information, certain chemicals, elements, compounds or other substances”; and see: paragraph [0082] disclosing “imaging of the hair and skin may be used to determine the formulation for a desired target hair…treatment or application [i.e., determining hair coloring result]. For example, the imaging system may be operated to determine whether a user’s hair…has been treated” and “Chemical components of dyes, hair colorants and other compositions are among a first level of substances that may be detected”); 
determining, implemented in the processor, at least one hair coloring result (Witchell, see: paragraph [0080] disclosing “processing component and storage media with software containing instructions for implementing the evaluation and analysis [i.e., implemented in the processor]”; and see: [0082] disclosing “imaging of the hair and skin may be used to determine the formulation for a desired target hair…treatment or application [i.e., determining hair coloring result]”);  
wherein: 
the analytics is generated as continuous using combinations of original hair conditions and test hair dyes (Witchell, see: paragraph [0036] disclosing “In connection with the hair products, the system, method and device provide information relating to potential products or chemicals that have been applied to the hair of an individual, as well as to the hair composition itself, underlying or on which the chemicals have been applied”; and see: paragraph [0041] disclosing “system includes components which may be used for conducting the evaluation of the skin and hair”; and see: paragraph [0042] disclosing “a hair or skin map is provided” and “The hair or skin map preferably is generated from the hyper-spectral imaging information, and maps the target being measured, such as the individual's hair and skin”; and see: paragraph [0080] disclosing “processor…implementing the evaluation and analysis [i.e., analytics as continuous]”), and
	Although Witchell does disclose a hair color result that is determined, Witchell does not specifically disclose that the hair coloring result is a plurality of results.  Further, Witchell does not disclose that the determining of the hair coloring results are associated with the skin color, and does not disclose an outputting of at least one hair coloring result assigned to the skin color.  Witchell does not disclose: 
determining a plurality of hair coloring results; 
determining, via an assignment rule, at least one hair coloring result associated with the skin color of the user based on the plurality of hair coloring results and the determined skin color of the user; and 
outputting, via the processor (i) at least one hair coloring result assigned to the skin color and (ii) product and/or hair treatment information based on the at least one hair coloring result, 
the assignment rule is obtained by empirical studies and has at least one assigned hair color or at least one assigned hair color range for a plurality of skin color ranges.
but Leprince, however, does teach: 
determining a plurality of hair coloring results (Leprince, see: paragraph [0191] teaching “displaying such types of color results on the screen”); 
determining, via an assignment rule,  at least one hair coloring result associated with the skin color of the user based on the plurality of hair coloring results and the skin color of the user  (Leprince, see: paragraph [0036] teaching “data processor apparatus may be arranged to request the subject’s complexion and to select amongst the listed products those which are listed as suiting the complexion specified [i.e., skin color of the user]” and “match the color of the tinting with that of the subjects complexion [i.e., associated with the skin color of the user]”; and see: paragraph [0193] teaching “C+PE+PD…8is satisfied [i.e., assignment rule]” and “number lying in the range 1 to 10 from darkest to lightest”; and see: paragraph [0213] teaching “displayed products are those listed as being suited to the subject’s complexion (e.g., via ‘tone’ column in table of FIG. 5)”); and 
outputting, via the processor (i) at least one hair coloring result assigned to the skin color and (ii) product and/or hair treatment information based on the at least one hair coloring result (Leprince, see: paragraph [0036] teaching “data processor apparatus may be arranged to request the subject’s complexion and to select amongst the listed products those which are listed as suiting the complexion specified” and “match the color of the tinting with that of the subjects complexion”; and see: paragraph [0191] teaching “displaying such types of color results on the screen [i.e., hair coloring result]”; and see: paragraph [0213] teaching “displayed products [i.e., product] are those listed as being suited to the subject’s complexion (e.g., via ‘tone’ column in table of FIG. 5)”)Also see: FIG. 9), and 
the assignment rule is obtained by empirical studies and has at least one assigned hair color or at least one assigned hair color range for a plurality of skin color ranges (Leprince, see: paragraph [0036] teaching “data processor apparatus may be arranged to request the subject’s complexion and to select amongst the listed products those which are listed as suiting the complexion specified [i.e., skin color of the user]” and “match the color of the tinting with that of the subjects complexion [i.e., associated with the skin color of the user]”; and see: paragraph [0193] teaching “C+PE+PD…8 is satisfied [i.e., assignment rule obtained by empirical studies]” and “number lying in the range 1 to 10 from darkest to lightest [i.e., hair color range]”
This step of Leprince is applicable to the method of Witchell, as they both share characteristics and capabilities, namely, they are directed to analyzing hair color and condition.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Witchell to include the features of determining a plurality of hair coloring results, determining at least one hair coloring result associated with the skin color based on the plurality of hair coloring results and the skin color of the user, output of at least one hair coloring result assigned to the skin color, and the assignment rule is obtained by empirical studies and has at least one assigned hair color or at least one assigned hair color range for a plurality of skin color ranges, as taught by Leprince.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Witchell in order to provide an improvement in guiding consumers in choosing coloring products for hair (Leprince, see: paragraph [0002]).  	

Although Witchell does disclose analytics that are implemented by a processor that determine a plurality of hair coloring results and the analytics are generated based on combinations of original hair conditions and test hair dyes, Witchell does not disclose that the analytics are a predictive analytics model. Witchell does not disclose:  
a predictive analytics model; 
but Marapane does teach: 
a predictive analytics model (Marapane, see: paragraph [0031] teaching “L, a, b color values are averaged and stored for use later in the color prediction model” and “that statistical analysis may be performed on the plurality of L, a and b values” and “the selected color family is also used in the color prediction model). 
 This step of Marapane is applicable to the method of Witchell, as they both share characteristics and capabilities, namely, they are directed to analyzing hair and predicting achievable recommendations for hair color. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Witchell to include the features of a predictive analytics model, as taught by Marapane. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Witchell to improve the recommendations and predictions for hair color and hair treatment for users (Marapane, see: paragraph [0032]). 
Claim 2-
Witchell in view of Leprince and Marapane teach the method according to claim 1, as described above. 
Witchell further disclose: 
wherein the original hair condition of the user further comprises a degree of hair damage and/or a degree of graying (Witchell, see: paragraph [0044] disclosing “other characteristics of the hair…health [i.e., hair damage] may be addressed and manipulated by implementing the present system”; and see: paragraph [0082] disclosing “components making up the individual's hair itself may be evaluated and determined. For example, the hair composition may include typical chemicals expected in healthy hair”).  
Although the Examiner has interpreted the claim under broadest reasonable interpretation regarding the hair damage and/or a degree of graying, to mean that the claim requires the comprising of hair damage and the degree of graying, or can require the comprising of hair damage or a degree of graying, and pointed to Witchell to disclose that the original hair condition comprises a degree of hair damage, Witchell does not disclose the feature of a degree of graying.  Witchell does not disclose: 
wherein the original hair condition further comprises a degree of graying; 
but Leprince, however, does teach: 
wherein the original hair condition further comprises a degree of graying (Leprince, see: paragraph [0006] teaching “The site determined whether products in various ranges offered by a company were suitable, given the natural color of the hair and the percentage of senescent hair”; and see: paragraph [0025] teaching “In another aspect, the first filter selects hair tinting products providing appropriate coverage based on the subject's percentage of senescent hair”; and see: [0057] teaching “The term ‘senescent hair’ refers to hair having color generally associated with aging. Senescent hair may refer to white hair, gray hair, or any perceived and/or measured color associated with the aging process of human hair”; Also see: paragraph [0184]).  
This step of Leprince is applicable to the method of Witchell, as they both share characteristics and capabilities, namely, they are directed to analyzing hair color and condition.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Witchell to include the feature of the original hair condition further comprises a degree of graying, as taught by Leprince.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Witchell in order to provide an improvement in guiding consumers in choosing coloring products for hair (Leprince, see: paragraph [0002]).  	

Claim 5-
Witchell in view of Leprince and Marapane teach the method according to claim 1, as described above. 
Witchell discloses further comprising: 
modifying the hair coloring result by the user to a desired hair color (Witchell, see: paragraph [0082] disclosing “imaging of the hair and skin may be used to determine the formulation for a desired target hair…treatment or application [i.e., determining hair coloring result]”); and
 determining the hair colorant composition from the plurality of available hair colorant compositions that has the smallest color difference compared with the desired hair color (Witchell, see: paragraph [0071] disclosing “information obtained through imaging the hair” and “provides details about the color” and “the hair color may be indicative of naturally colored hair”; and see: paragraph [0081] disclosing “the hyper-spectral evaluation and analysis may be used to generate a formulation profile for reaching a target for the hair…individual” and “identify from the spectral information, certain chemicals, elements, compounds or other substances”; and see: paragraph [0082] disclosing “imaging of the hair and skin may be used to determine the formulation for a desired target hair…treatment or application [i.e., determining hair coloring result]. For example, the imaging system may be operated to determine whether a user’s hair…has been treated” and “Chemical components of dyes, hair colorants and other compositions are among a first level of substances that may be detected”; and see: paragraph [0085] disclosing “When the hyper-spectral image data is obtained for a target individuals' hair, processing may include comparing the obtained data with the library to determine whether a match for a substance is present”).  

Regarding claim 13, claim 13 is directed to a system. Claim 13 recites limitations that are similar in nature to those addressed above for claim 1 which is directed towards a method. Claim 13 includes the feature of data processing device, which is disclosed by Witchell (Witchell, see: paragraph [0062] disclosing “device and system for measuring hair and skin properties”).  Claim 13 is therefore rejected for the same reasons as set forth above for claim 1. 

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Witchell in view of Skwarek, A. (PGP No. US 2019/0035163 A1) and Leprince, S. (PGP No. US 2003/0065450 A1). 

Claim 6-
Witchell discloses a method for computer-aided hair treatment consultation, comprising:
providing, to a processor, at least one digital photograph of a user in which both hair and skin of the user are depicted (Witchell, see: paragraph [0062] disclosing “first capture component comprising a camera 102” and “capturing the individual’s target body portion” and “individual’s head 100a, which includes the hair 103 and skin 104” and “The first camera may be a digital camera capable of recording and storing an image of the individual's hair 103 and skin 104”; And see: FIG. 2);
 determining, in the processor, an original hair condition (Witchell, see: paragraph [0044] disclosing “other characteristics of the hair…health [i.e., hair damage] may be addressed and manipulated by implementing the present system”); 
	Although Witchell discloses a photograph of a user where both hair and skin are depicted, and discloses an original hair condition, Witchell does not disclose that the original hair condition is an initial hairstyle, does not disclose a facial shape that is determined based on a classification rule, does not disclose that a hairstyle is determined based on exclusion criteria, and does not disclose that the classification rule is obtained through empirical studies. Witchell does not disclose: 
determining the hair condition comprising an initial hairstyle; 
determining, via a classification rule implemented in the processor, a facial shape of the user; 
determining, via exclusion criteria implemented in the processor, at least one hairstyle result based on the original hairstyle and the facial shape of the user; and 
outputting, via the processor, (i) the at least one hairstyle result and (ii) product and/or hair treatment information based on the at least one hairstyle result, 
the classification rule is obtained through empirical studies,
the exclusion criteria are user selectable. 
Skwarek, however, does teach: 
determining the hair condition comprising an initial hairstyle (Skwarek, see: paragraph [0030] teaching “client in a virtual preview of aesthetic alterations to the client’s actual hair” and “aesthetic alternations appearing in the virtual preview can be based on the attributes of the client’s existing hair” and “show the hairstyle from a plurality of different vantage points”); 
determining via a classification rule implemented in the processor, a facial shape of the user (Skwarek, see: paragraph [0035] teaching “client’s facial shape can be determined by measuring a distance separating certain facial features at a plurality of different locations on the client's face. As shown in the preview 44 of FIG. 5, a plurality of distances D1, D2, D3 can be measured to determine the clients facial shape.”); 
determining via exclusion criteria implemented in the processor, at least one hairstyle result based on the original hairstyle and the facial shape of the user (Skwarek, see: [0030] teaching “client in a virtual preview of aesthetic alterations to the client’s actual hair” and “aesthetic alternations appearing in the virtual preview can be based on the attributes of the client’s existing hair”; and see: paragraph [0039] teaching “edit any pattern lines”; and see: paragraph [0044] teaching “select a proposed hairstyle” and “the client has a square face, the computer 11 can modify the desired hairstyle to conform to the square face of the client”; Also see: FIGS. 5-12, “Undo”); and 
output of at least one hairstyle result and (ii) product and/or hair treatment information based on the at least one hairstyle result (Skwarek, see: paragraph [0039] teaching “The computer system 10 receives modifications to the virtual hair 48 through manipulation of a plurality of different hairstyling tools [i.e., hair treatment information]” and “elected to perform a combing operation on the virtual hair 48”; Also see: FIGS. 5-13), 
the classification rule is obtained through empirical studies (Skwarek, see: paragraph [0035] teaching “client’s facial shape can be determined by measuring a distance separating certain facial features at a plurality of different locations on the client's face” and “a plurality of distances D1, D2, D3 can be measured to determine the clients facial shape [i.e., empirical studies]),
the exclusion criteria are user selectable (Skwarek, see: paragraph [0039] teaching “edit any pattern lines”; and see: paragraph [0044] teaching “select a proposed hairstyle” and “can modify the desired hairstyle to conform to the square face of the client”; Also see: FIGS. 5-12, “Undo”).
This step of Skwarek is applicable to the method of Witchell, as they both share characteristics and capabilities, namely, they are directed to virtual hair consultations.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Witchell, to include the features of determining the hair condition comprising an initial hairstyle, determining a facial shape of the user, determining at least one hairstyle result based on the original hairstyle and the facial shape of the user; and the output of at least one hairstyle result, as taught by Skwarek. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Witchell in order to improve the visualization of hairstyles regarding virtual hair consultation for users (Skwarek, see: paragraph [0005]). 

	Although Witchell does disclose an original hair condition and the reference of Skwarek teaches the exclusion criteria maybe implemented to determine one hairstyle result, neither Witchell nor Skwarek teach: 
an assignment rule (Leprince, see: paragraph [0036] teaching “data processor apparatus may be arranged to request the subject’s complexion and to select amongst the listed products those which are listed as suiting the complexion specified [i.e., skin color of the user]” and “match the color of the tinting with that of the subjects complexion [i.e., associated with the skin color of the user]”; and see: paragraph [0193] teaching “C+PE+PD…8 is satisfied [i.e., assignment rule obtained by empirical studies]” and “number lying in the range 1 to 10 from darkest to lightest [i.e., hair color range]”
This step of Leprince is applicable to the method of Witchell, as they both share characteristics and capabilities, namely, they are directed to analyzing hair color and condition.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Witchell to include the features of an assignment rule, as taught by Leprince.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Witchell in order to provide an improvement in guiding consumers in choosing coloring products for hair (Leprince, see: paragraph [0002]).  	

Claim 7-
Witchell in view of Skwarek and Leprince teach the method according to claim 6, as described above. 
Witchell does not disclose: 
wherein the determined hairstyle result has one of a plurality of hairstyles obtainable by reshaping the hair.
Skwarek, however, does teach: 
wherein the determined hairstyle result has one of a plurality of hairstyles obtainable by reshaping the hair (Skwarek, see: paragraph [0040] teaching “to trim one grouping of virtual hair 48” and “create the appearance of layers [i.e., reshaping the hair]”; And see: FIG. 7).
This step of Skwarek is applicable to the method of Witchell, as they both share characteristics and capabilities, namely, they are directed to virtual hair consultations.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Witchell, to include the feature wherein the determined hairstyle result has one of a plurality of hairstyles obtainable by reshaping the hair, as taught by Skwarek. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Witchell in order to improve the visualization of hairstyles regarding virtual hair consultation for users (Skwarek, see: paragraph [0005]). 

Claim 8-
Witchell in view of Skwarek and Leprince teach the method according to claim 6, as described above. 
Witchell does not disclose: 
wherein the determined hairstyle result has one of a plurality of hairstyles achievable by reshaping and/or by shortening the hair.
Skwarek does teach: 
wherein the determined hairstyle result has one of a plurality of hairstyles achievable by reshaping and/or by shortening the hair (Skwarek, see: paragraph [0041] teaching “cutting tool 60 is selected to allow the operator to draw a cut line 62 marking the desired length” and “cut line 62 can be draw straight, or include one or more waves” and “the computer shall shorten the length of the hair appearing in the selected group”; Also see: FIG. 9) (Examiner’s note: The Examiner has interpreted the claim under broadest reasonable interpretation and is interpreting that the claim can be understood as meaning the hairstyles are achievable by reshaping and shortening the hair, or may be understood as meaning hairstyles achievable by reshaping or shortening the hair. In this case, the Examiner interpreted the claim to mean achievable by reshaping or by shortening the hair.).
This step of Skwarek is applicable to the method of Witchell, as they both share characteristics and capabilities, namely, they are directed to virtual hair consultations.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Witchell, to include the feature of wherein the determined hairstyle result has one of a plurality of hairstyles achievable by reshaping and/or by shortening the hair, as taught by Skwarek. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Witchell in order to improve the visualization of hairstyles regarding virtual hair consultation for users (Skwarek, see: paragraph [0005]). 

Claim 9-
Witchell in view of Skwarek and Leprince teaches the method according to claim 6, as described above. 
Witchell further discloses: 
whereby the output of the hairstyle result is in the desired hair color or the determined hair coloring result (Witchell, see: paragraph [0082] disclosing “imaging of the hair and skin may be used to determine the formulation for a desired target hair…treatment or application [i.e., determining hair coloring result]”).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Witchell in view of Leprince, Marapane and Skwarek.  

Claim 10-
Witchell in view of Leprince and Marapane teach the method according to claim 1, as described above. 
Witchell in view of Leprince and Marapane does not teach further comprising:
providing a desired hairstyle by the user; 
determining a hairstyle most similar to the desired hairstyle from a plurality of achievable hairstyles; and 
display of the most similar hairstyle in the hair color of the assigned hair coloring result.
Skwarek, however, does teach: 
providing a desired hairstyle by the user (Skwarek, see: paragraph [0030] teaching “aesthetic alternations appearing in the virtual preview can be based on the attributes of the client’s existing hair”); 
determining a hairstyle most similar to the desired hairstyle from a plurality of achievable hairstyles (Skwarek, see: paragraph [0030] teaching “aesthetic alternations appearing in the virtual preview can be based on the attributes of the client’s existing hair”); and 
display of the most similar hairstyle in the hair color of the assigned hair coloring result (Skwarek, see: paragraph [0194] teaching “color result ‘lightness, strands or streaks’ maybe proposed in step 22 when the stored data associate with at least some listed products indicates the product may be suitable for application to hair having the same color as the subject’s hair”).
It is noted that the references of Witchell and Skwarek both disclose a coloring result. However, the reference of Witchell does not disclose the most similar hairstyle in the hair color of the assigned hair coloring result is displayed. 
This step of Skwarek is applicable to the method of Witchell, as they both share characteristics and capabilities, namely, they are directed to virtual hair consultations.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Witchell, to include the features of providing a desired hairstyle by the user, determining a hairstyle most similar to the desired hairstyle from a plurality of achievable hairstyles and display of the most similar hairstyle in the hair color of the assigned hair coloring result, as taught by Skwarek. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Witchell in order to improve the visualization of hairstyles regarding virtual hair consultation for users (Skwarek, see: paragraph [0005]). 



Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Witchell in view of Leprince, Marapane and Lauper, V., et al. (PGP No. US 2005/0165705 A1). 

Claim 12-
Witchell in view of Leprince and Marapane teach the method according to claim 1, as described above. 
Witchell in view of Leprince and Marapane do not teach the limitation: 
enabling the user to order a recommended product online and/or indicating where the recommended product is available.
Lauper, however, does teach: 
enabling the user to order a recommended product online and/or indicating where the recommended product is available (Lauper, see: paragraph [0073] teaching “the appropriate hair color dyes and associated chemical formulants are selected and mixed as described” and “custom hair-color mixture is then packaged (step 76) and dispensed to customer 30”; and see: paragraph [0075] teaching “real-time in salons and at non-traditional locations such as retail store”; Also see: FIG. 5).
This step of Lauper is applicable to the method of Witchell, as they both share characteristics and capabilities, namely, they are directed to custom hair coloring for customers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Witchell, to include the feature of enabling the user to order a recommended product online and/or indicating where the recommended product is available, as taught by Lauper. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Witchell in order to improve how a customer may obtain a custom hair coloring (Lauper, see: paragraph [0009]).


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Witchell in view of Skwarek, A., Leprince, S. and Lauper. 

Claim 16-
Witchell in view of Skwarek and Leprince teach the method of claim 6, as described above. 
Witchell does not disclose: 
enabling the user to order a recommended product online and/or indicating where the recommended product is available.
Lauper, however, does teach: 
enabling the user to order a recommended product online and/or indicating where the recommended product is available (Lauper, see: paragraph [0073] teaching “the appropriate hair color dyes and associated chemical formulants are selected and mixed as described” and “custom hair-color mixture is then packaged (step 76) and dispensed to customer 30”; and see: paragraph [0075] teaching “real-time in salons and at non-traditional locations such as retail store”; Also see: FIG. 5).
This step of Lauper is applicable to the method of Witchell, as they both share characteristics and capabilities, namely, they are directed to custom hair coloring for customers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Witchell, to include the feature of enabling the user to order a recommended product online and/or indicating where the recommended product is available, as taught by Lauper. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Witchell in order to improve how a customer may obtain a custom hair coloring (Lauper, see: paragraph [0009]).
Response to Arguments 
With respect to the rejections made under 35 USC § 101, the Applicant’s arguments filed on 29 November 2021, have been fully considered but are not considered persuasive. 
In response to the Applicant’s arguments found on page 7 of the remarks stating that “the Examiner alleges that the claims are directed to the abstract idea of hair consultation” and states that “this characterization ignores the specific purpose of the claims, which must involve examining the claims as a whole”, the Examiner acknowledges the Applicant’s discrepancies regarding the 101 rejection. However, the Examiner maintains that the claims as a whole, are directed to an abstract idea of hair treatment consultation. The amended claims were analyzed under Step 2A, Prong 1 (2019 PEG) and the claims recite the abstract idea and fall into the sub-grouping of a certain method of organizing human activity. For example, the claims recite activities of  providing a picture of a user showing hair and skin of the user [i.e., a client or consumer], determining a condition of hair, determining skin color, determining hair coloring results based on original hair condition and colorant compositions, determining hair coloring results associated with skin color, and outputting results and products [i.e., products] or hair treatment information based on the hair coloring results, which are activities that would fall into the grouping of a certain method of organizing human activity and are related to sales activities or behaviors. The dependent claims, when analyzed, further narrow the abstract idea and would be ineligible for the same reasoning. Therefore, the Examiner maintains that the claims recite an abstract idea and fall into the sub-grouping of a certain method of organizing human activity. 
In response to the Applicant’s arguments found on page 9 of the remarks stating that “it is believed that the alleged judicial exception is clearly integrated into a practical application,” the Examiner respectfully disagrees. The claims were analyzed under Step 2A, Prong 2 (2019 PEG) and the claims do not recite additional elements or features that would integrate the abstract idea into a practical application. Specifically, the amended claims recite the computer, a processor, and a digital image. The additional elements when considered individually and in combination with each other, do not integrate the abstract idea into a practical  application because they are recited in a generic manner and merely being used to apply the abstract idea to a computer. For example, paragraph [0044] of the instant specification recites: 
“The data processing device may for example comprise a computer, or any other data processing device which is suitable to store and provide the data and to carry out the predictive analytics method”

As such, the additional elements are not recited in a manner that would be sufficient to integrate the abstract idea of providing hair treatment consultation into a practical application. The additional elements are recited in a generic manner and describe a general purpose computer and computing components that would not integrate into a practical application. Therefore, the Examiner maintains that the abstract idea is not integrated into a practical application. 
In further response to the Applicant’s arguments found on page 8 of the remarks stating that the “The purpose of the independent claims 1, 6 and 13 is to provide improvements to computer-aided hair treatment consultation by providing data processing devices with the capability to solve a problem” and “the problem of providing information about hair color products which are no longer available and to provide one or more alternatives with similar coloring results,” the Examiner respectfully disagrees. The October 2019 Update to Subject Matter Eligibility provided further guidance on how to evaluate whether claims recite an improvement in the functioning of a computer or an improvement to other technology or technical field. For example, the October 2019 Update states “the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement,” and that “[t]he specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art.” Looking to the specification is a standard that the courts have employed when analyzing claims as it relates to improvements in technology. For example, in Enfish, the specification provided teaching that the claimed invention achieves benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements. Enfish LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016). Additionally, in Core Wireless the specification noted deficiencies in prior art interfaces relating to efficient functioning of the computer. Core Wireless Licensing v. LG Elecs. Inc., 880 F.3d 1356 (Fed Cir. 2018). With respect to McRO, the claimed improvement, as confirmed by the originally filed specification, was “…allowing computers to produce ‘accurate and realistic lip synchronization and facial expressions in animated characters…’” and it was “…the incorporation of the claimed rules, not the use of the computer, that “improved [the] existing technological process” by allowing the automation of further tasks”. McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299, (Fed. Cir. 2016).
In this case, Applicant’s specification provides no explanation of an improvement to the functioning of a computer or other technology. Rather, the claims focus “on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool”. Id citing Enfish at 1327, 1336. This is reflected in paragraphs [0027] of Applicant’s specification, which describe Applicant’s claimed invention is directed toward solving problems such as providing hair treatment consultation. Although the claims include computer technology such as a processor, a computer, and a digital image, such elements are merely peripherally incorporated in order to implement the abstract idea. This is unlike the improvements recognized by the courts in cases such as Enfish, Core Wireless, and McRO. Unlike precedential cases, neither the specification nor the claims of the instant invention identify such a specific improvement to computer capabilities. The instant claims are not directed to improving the existing technological process but are directed to improving the commercial task of  providing hair treatment consultation. The claimed process, while arguably resulting in improved hair treatment consultation, is not providing any improvement to another technology or technical field as the claimed process is not, for example, improving the processor and/or computer components that operate the system. Rather, the claimed process is utilizing different data while still employing the same processor and/or computer components used in conventional systems to improve hair treatment consultation, e.g. commercial process. As such, the claims do not recite specific technological improvements. 
In response to the Applicant’s arguments found on pages 9-10 of the remarks stating that “at least independent claims recite specific limitations that are not ‘well-understood, routine, or conventional’ in the field” and “the independent claims do not simply append well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality,” the Examiner acknowledges the Applicant’s remarks regarding well-understood, routine and conventional activities. The Examiner notes that the 2019 PEG states that “if an examiner had previously concluded under revised Step 2A that, e.g., an additional element was insignificant extra-solution activity, they should reevaluate that conclusion in Step 2B,” which includes an evaluation of well-understood, routine, and conventional activity. In this case, the Examiner notes that the Examiner has not concluded that any of the claim limitations represent insignificant extra-solution activity. As such, any considerations under Berkheimer as to what is well-understood, routine, and conventional activity are unnecessary. Therefore, the Examiner states that the claims did not recite insignificant extra-solution activity and therefore the claims were not considered to be well-understood, routine and conventional, and maintains the 101 rejection. 

With regard to the 35 USC 103 rejections, the examiner has reviewed Applicant’s arguments filed on 29 November 2021, and agrees in part. While the Examiner does maintain that the reference of Witchell does disclose that a processor implements analytics to determine hair coloring results (Witchell, see: paragraphs [0042], [0070]-[0071] and [0080]-[0081]), the Examiner agrees that Witchell in view of Leprince do not specifically teach or suggest the amended feature of a predictive analytics model. The Examiner is relying on Marapane to teach the amended limitations. The new grounds of rejection have been necessitated by Applicant’s amendments. However, with respect to applicant's argument that the references “fails to disclose or even remotely suggest implement a predictive analytics model generated as a continuous combination model of combinations of original hair conditions and test hair,”, the examiner respectfully disagrees. The Examiner states that the reference of Witchell does disclose the limitation of the analytics is generated as continuous using combinations of original hair conditions and test hair dyes. For example, Witchell describes that the system can determine information relating to what products or chemicals have already been applied to the user’s hair, such as hair dyes and types of coloring (Witchell, see: paragraph [0036]). The system of Witchell is encompassing the combinations of original hair conditions and test hair dyes. Further Witchell explains that the system may be used to evaluate the skin and the hair of the user and provides a skin and hair map, which does describe imaging technology to generate information such as the type and condition of the user’s hair at the time of evaluation (Witchell, see: paragraphs [0041]-[0042]). This map of skin and hair encompass a type of analytics that is accomplished automatically and dynamically with the processor of Witchell. Witchell describes that the processor is capable implementing the evaluation and the analysis of the hair and skin of the user (Witchell, see: paragraph [0080] and [0081]). Witchell’s claimed processor that implements the analysis of skin and hair, encompasses that the analytics would be done in a continuation from the skin and hair maps that are generated from the imaging step. As mentioned above, the Examiner has now relied upon the reference of Marapane to teach the amended feature of the claim of a predictive analytics model and as such, the Examiner maintains that  Witchell discloses the limitation the analytics is generated as continuous using combinations of original hair conditions and test hair dyes. 
In response to the Applicant’s arguments found on pages 13 of the remarks stating that “it is submitted that Leprince does not suggest modifying Witchell to include the claimed assignment rule. Moreover, nowhere does Leprince disclose that the assignment rule is obtained by empirical studies,” the Examiner respectfully disagrees. The Examiner maintains that Leprince has been relied upon to teach the limitation of the assignment rule is obtained by empirical studies and has at least one assigned hair color or at least one assigned hair color range for a plurality of skin color ranges. For example, paragraph [0036] of Leprince describes that the complexion of a user maybe established by listing products that would be well suited for a user’s input of the complexion specified. The color of the product and tint of the product is matched to the user’s complexion in this case of Leprince. Further, Leprince may use the specific formula (i.e., a rule to assign a hair color), C+PE+PD…8 to determine a type of color result, such as the lightness for the color (blonde in this case). The C in this rule is the natural color, and the number corresponding to C is the range from 1 to 10, or from darkest to lightest of coloring, which would be encompassing the claimed feature of an empirical study (Leprince, see: paragraph [0193]). This rule must be fulfilled before the empirical study maybe carried out to assign a specific hair color for a user.  Therefore, the Examiner maintains that the reference of Leprince does teach the limitation. 
In response to the Applicant’s argument found on pages 13-14 of the remarks stating that “Skwarek does not disclose or suggest at least the features that are now recited in independent claim 6,” the Examiner respectfully disagrees. Specifically, the Examiner has relied upon the reference of Skwarek to teach the amended limitations of determining via a classification rule implemented in the processor, a facial shape of the user and the classification rule is obtained through empirical studies. For example, paragraph [0035] of Skwarek teaches that a user’s face shape is determined by measuring facial anatomy and features, such as distances of specific features. The determining of the user’s facial shape is based on the facial distance measurements, such as D1, D2 and D3 measurements (i.e., empirical studies) described in the reference (Skwarek: Also see: FIG. 5). Considering that these measurements are necessary to complete the determining of the facial shape, the measurements would encompass the claimed classification rule which is obtained by the empirical studies, as the measurement in Skwarek is used to implement the class and shape of a user’s face. Further, Skwarek is relied upon to teach determining via exclusion criteria implemented in the processor, at least one hairstyle result based on the original hairstyle and the facial shape of the user. For example, Skwarek explains that alternations in the preview for a user can be based upon what is previously existing for the user and what would be preferred for the user to change or edit (Skwarek, see: paragraph [0030]). Skwarek describes that the editing can by the user and can be used to edit pattern lines in the hairstyle and can modify the hairstyle to fit the shape of the user’s face. The interface view of the user’s face and hairstyle may be edited to undo certain features that have previously been selected. This “undo” feature that is represented in Figures 5-12 of Skwarek, may be chosen by the user to exclude certain criteria in the preview for a specific hairstyle result (Skwarek, see: paragraph [0044] and FIGS. 5-12). Therefore, the Examiner maintains that Skwarek does teach the amended claim limitations and as such, the Examiner maintains the 103 rejection. 


	 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
As referenced in the Office Action mailed on 31 August 2021, Bhatti, N., et al. (PGP No. US 2007/0071314 A1), discloses a method of compiling coloring analysis parameters and also color correction of test subjects.  The test subject is then assigned to a classification color according to the corrected color description. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY PRESTON whose telephone number is (571)272-4399. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.D.P./Examiner, Art Unit 3625                                                                                                                                                                                                        

/ALLISON G WOOD/Primary Examiner, Art Unit 3625